Cuyahoga App. No. 100094, 2014-Ohio-2176. This cause is pending before the court as a jurisdictional appeal.
Upon consideration of appellant’s motion to exceed page limitation, it is ordered by the court that the motion is denied.
It is further ordered by the court, sua sponte, that appellant shall file an amended memorandum in support of jurisdiction that is no more than 15 pages in length, within 15 days of the date of this entry, and appellee may file a memorandum in response within 30 days of appellant’s amended memorandum in support of jurisdiction.